Continued Examination Under 37 CFR 1.114
1.	The Examiner issued a FIRST Notice of Allowance for this Application on 03/25/20. The Applicant then submitted a FIRST Request for Continued Examination (RCE) on 4/20/20 after the mailing of the first Notice of Allowance in order to submit an IDS and Non-Patent Literature (NPL) references.  

	The Examiner issued a SECOND Notice of Allowance for this Application on 11/23/20.  The Applicant then submitted a SECOND Request for Continued Examination (RCE) on 2/23/21 after the mailing of the second Notice of Allowance in order to submit an IDS and Non-Patent Literature (NPL) references.  The Examiner issued a Final Rejection for the second RCE on 8/31/21.

	The Applicant submitted a THIRD Request for Continued Examination (RCE) on 12/15/21 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) on 12/15/21. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This Office Action is the FIRST action for the THIRD RCE.

Status of Claims
2.	This Office Action is the FIRST action for the THIRD RCE and responds to the Applicant's amendments and remarks filed on 11/16/2021 for prior consideration under the AFCP 2.0 program.  Claims 1-2, 4-5, 7-8, 10-15, 18, 21 and 22 are pending and examined below.  Claims 1, 10 and 13 are Currently Amended.  Claims 3, 6, 9, 16, 17, 19, and 20 are Cancelled.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for application EP16184816.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  The foreign priority date is 08/18/2016.


Response to Arguments

4.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims.  

5.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims.  

6.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant has amended the claims and the Examiner has found art that teaches the claimed amendments.  
	
Claim Rejections - 35 USC § 101

7.	The Claim Rejection under 35 U.S.C. 101 were withdrawn in a prior Office Action for the reasons restated herein, "The Examiner has determined the ordered combination of claims is not an abstract idea.  Matching computing resources to a current level of demand in transaction systems by spawning, installing, and uninstalling transaction processing nodes configured to store currently active transaction authorization rules in a local-in-memory database is not a mathematical concept, a mental process, or a method of organizing human activity".


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 2, 4, 5, 7, 8, 10, 12, 13, 15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0212334 entitled "On-Demand Compute Environment" by inventor David B. Jackson filed on March 16, 2006 (hereafter, Jackson) in view of, 

U.S. Patent Publication No. 2013/0036092 entitled "Payment Systems to Maintain Strong Consistency of Distributed Replicated Contents in a Client/Server System" by inventor Caroline Lafont, et al., filed on August 4, 2011 (hereafter, Lafont), in view of, 

U.S. Patent Publication No. 2013/0080328 entitled "Systems and Methods for Processing Payment Transactions" by inventor Vijay Kumar Royyuru, et al., filed on September 26, 2012 (hereafter, Royyuru), in view of, 

U.S. Patent Publication No. 2012/0030066 entitled "Payment System" by inventor Westley Stringfellow, et al., filed on June 6, 2011 (hereafter, Stringfellow): 

a)	Regarding Claim 1, Jackson teaches:

	a transaction processing management node, wherein the transaction processing management node is configured to spawn, install and uninstall one or more transaction processing nodes based upon at least one of transaction processing volume and transaction processing velocity (Jackson, Pars [0025], [0027], [0034]). The Examiner interprets module 106 as the "master" module in conjunction with the "node provisioner" or "provisioning module" as disclosed in Jackson embody the "transaction processing management node" that "installs and uninstalls transaction processing nodes" as claimed.

	a master node of a transaction processing infrastructure, the master node configured for interaction with the transaction processing management node (Jackson, Pars [0012], [0022], [0034], [0035], and Figure 1).

b)	Regarding Claim 1, Jackson does not teach:  wherein each of the one or more transaction processing nodes is configured to store currently active transaction authorization rules in a local-in-memory database.  However, Lafont teaches:  in Par [0005], "In a 3-tier architecture, when a larger number of remote clients need to be served, scalability of the system to maintain global performances is obtained by adding independent processing nodes in the middle tier so as to increase the overall processing power of the data processing system. Hence, the application tier 200 is generally comprised of several independent processing nodes that are referred to, in the following description, as slave nodes 210"; AND, in Par [0025], "According to another aspect, the invention relates to a method of maintaining consistency of replicated files containing business rules, said replicated files being distributed over a plurality of independent processing slave nodes forming a part of an application tier of a multi-tier client /server data processing system, the replicated files being distributed from a master node of a master tier …"; AND, in Par [0050], "In the present invention, what is designated as replicated files are complete files that are replicated from the master base and brought as such into the slave nodes to expedite the processing of the corresponding data by the applicative processes. They are not per se small pieces of data brought from a slower back end memory into a cache memory. In the context of the invention replicated files, also referred to as replica are indeed complete files on which an applicative process in a slave node can work without experiencing any miss of data to complete"; AND, in Pars [0087 to [0091], "The next step, i.e., step 4, consists in broadcasting to all other slave nodes 210', 210'', under the control of the server process 220 task of the synchronizing slave node 210, the notification of availability of the new version 150 of the replicated file. Then, at step 5, upon reception of the notification of availability of the new replicated file 150, each slave node 210, 210', 210'', including the synchronizing slave node 210, performs the following two sub steps: A copy, i.e., a preloading 51 of the newly available replicated file 150 is done from the NAS system 160 in which it has been previously stored by the master server 112 in charge of performing the updating. Once preloading has properly ended an acknowledgement 52 of successful completion is sent back to the synchronizing slave node 210 by the server process 220, 220', 220'' task of each slave node 210, 210', 210''. The server process task 220 of synchronizing slave node 210 is also in charge of collecting all acknowledgements of successful preloading completion. If, and when this is achieved, a notification of successful preloading achievement 6 in all slave nodes 210, 210', 210'' is in turn forwarded to the master server 112 in charge. This is step 6 of the overall updating process. At this step, the new replicated file 150 has been preloaded in shared memory 230, 230', 230'' of each slave node 210, 210', 210'' and is thus potentially useable by the client applications running on these nodes".

	Jackson also does not teach:   wherein the master node is configured to store valid transaction authorization rules in a transaction authorization rules database, … , wherein the master node is configured to (i) determine whether the stored valid transaction authorization rules and the currently active authorization rules of the each of the one or more transaction processing nodes match, and (ii) in response to a determination of no match for at least one of the one or more transaction processing nodes, update the currently active authorization rules of the non-matching transaction processing nodes with the stored valid transaction authorization rules.  However, Lafont teaches in Pars [0025] to [0029], "According to another aspect, the invention relates to a method of maintaining consistency of replicated files containing business rules, said replicated files being distributed over a plurality of independent processing slave nodes forming a part of an application tier of a multi-tier client /server data processing system, the replicated files being distributed from a master node of a master tier, wherein the method comprises the following steps performed with at least a data processor: receiving an update request in at least a master server of the master tier to update business rules stored in a master database of the data processing system; based on said update generating and storing a new version of a replicated file stored in a shared file system of the master tier; providing a notification of availability of the new version of the replicated file to all slave nodes; in each slave node, starting preloading from the shared file system the new version of the replicated file and upon completion of the preloading, acknowledging successful completion of the preloading"; AND, in Par [0037], "Only if all slave nodes acknowledge successful completion of the preloading then performing the following steps: receiving at the master server a notification of preloading achievement; from the master server, updating the master database with data of the new version of the replicated file thus committing the use of the new version of the replicated file by the master tier; committing the use of the new version of the replicated file in the slave, database; forwarding to the master server a notification of commitment of all slave nodes; from master server, acknowledging achievement of the update in response to the received update request"; AND, in Par [0075], "FIG. 3 illustrates an exemplary distributed data processing system according to the invention comprising an application tier 200 and a master tier 100 also referred to as data tier 100. The application tier 200 comprises a plurality of independent processing slave nodes 210, 210', 210''. The master tier 100 comprises a master node 110, a master database 120 and a master server 112. Contents of the master database 120 is distributed into slave nodes 210, 210', 210'' in the form of replicated files 250, 150 so that corresponding pieces of data can be used by client applications 240, 240', 240'' running on these slave nodes 210, 210', 210'' without having to interrogate the master database 120".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine the a management/master module and node provisioner (i.e. a transaction processing management node) that installs and uninstalls slave nodes (i.e., transaction processing nodes) based on changing load/demand (i.e., volume/velocity) and interacts with the slave nodes as disclosed in Jackson with the slave nodes storing replicated business rules (i.e., transaction authorization rules) received from a master node to process transactions with the master node monitoring and confirming updates to the replicated business rules in each slave node as disclosed in Lafont with the motivation "to overcome the … problem of database occupancy and high traffic between data and application tiers (Lafont Par [0008]) and "where client applications and replicated files are distributed over a plurality of independent slave nodes, … to maintain strong consistency between replicated file contents and full availability while preserving some scalability" (Lafont, Par [0009]).

c)	The application discloses scalable master/slave node processing with the processing rules stored locally.  The application discloses this arrangement for the particular use of applying issuer rules to process transactions, although the arrangement can be used in other applications (e.g., airline fares, schedules, seating, and booking as disclosed in Lafont).  Accordingly, the Applicant has merely applied concepts taught by prior art to a particular application (i.e., transaction processing).

	Regarding Claim 1, Jackson and Lafont do not specifically teach: … wherein the valid transaction authorization rules are established by the issuer; … an interface to the transaction processing infrastructure for receiving transaction data associated with a current transaction for transaction authorization processing operations, wherein the one or more transaction processing nodes are configured to locally perform the transaction authorization processing operation on the transaction data on behalf of the issuer using (i) the updated currently active authorization rules under control of the transaction processing management node … wherein the transaction authorization processing operation includes authorizing the current transaction associated with the transaction data, and wherein authorizing the transaction completes the transaction authorization processing operations.

	However, Royyuru discloses in Par [0005], "Embodiments of the disclosure can include systems and methods for processing transactions. Certain embodiments can provide evaluation of payment transactions in which payment processing parameters are decoupled from a payment account issuer. In one embodiment, a computer-implemented method for processing proposed transactions can be provided. The method can include storing, by a service provider system comprising one or more computers, one or more issuer rules associated with the applicability of one or more payment accounts to proposed transaction; receiving, by the service provider system from a merchant computer, information associated with a proposed transaction, the information comprising one of an identification of a payment account or an identification of a consumer payment device; evaluating, by the service provider system utilizing the one or more issuer rules, the proposed transaction; and determining, by the service provider system based at least in part upon the evaluation, at least one of (i) a payment account to utilize in association with the proposed transaction or (ii) whether the proposed transaction will be approved or denied"; AND, in Par [0024], "The rules databases 148 may be configured to store a wide variety of rules that may be utilized to evaluate proposed transactions, including but not limited to, payment account issuer rules and/or preferences, merchant rules and/or preferences, and/or consumer rules and/or preferences. In certain embodiments, one or more host modules may be associated with the service provider computer 105, and the host modules may facilitate interaction with other components of the system 100. For example, one or more Web servers 150 may be provided, and the Web servers 150 may facilitate the presentation of any number of suitable graphical user interfaces to collect rules from issuer/financial institution systems 130, merchant computers 110, and/or consumer devices 115. Other example host modules may facilitate inter-process communications and/or other types of communications in order to facilitate the receipt of processing rules and/or preferences. Yet other example host modules may facilitate the receipt of proposed transactions to be processed"; AND, in Par [0009], "In another embodiment, a method for processing proposed transactions can be provided. The method can include storing one or more issuer rules associated with the applicability of one or more payment accounts to proposed transaction; receiving information associated with a proposed transaction, the information comprising one of an identification of a payment account or an identification of a consumer payment device; evaluating, utilizing the one or more issuer rules, the proposed transaction; and determining, based at least in part upon the evaluation, at least one of (i) a payment account to utilize in association with the proposed transaction or (ii) whether the proposed transaction will be approved or denied"; AND, in Par [0059], "If it is determined at block 330 that the various rules and/or parameters have not been satisfied, then operations may continue at block 335. At block 335, a rejection for the proposed transaction may be generated, and the generated rejection may be output for communication to the merchant device that submitted the proposed transaction. If, however, it is determined at block 330 that the various rules and/or parameters have been satisfied, then operations may continue at block 340. At block 340, the proposed transaction may be approved for routing or other communication to an issuer or financial institution system. In this regard, authorization and/or settlement of the proposed transaction may be performed by the issuer or financial institution system". 

	The Examiner interprets Royyuru does not require issuer input to authorize transactions.  Par [0059] discloses, "At block 340, the proposed transaction may be approved for routing or other communication to an issuer or financial institution system. In this regard, authorization and/or settlement of the proposed transaction may be performed by the issuer or financial institution system".  That is, the system in Royyuru may approve/authorize the transaction which is then forwarded to the issuer for settlement.  Similarly, Royyuru discloses in Par [0017], "The service provider may then determine that the payment account may be utilized for the grocery store transaction, and the service provider may approve the proposed transaction for routing or other communication to a processing entity, such as an issuer or financial institution system, for clearance and/or settlement (emphasis added)".  The Examiner interprets "clearance and settlement" as disclosed in Royyuru does not include "authorization" which occurs by the service provider before "clearance and settlement" by the issuer.
 
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine scalable master/slave node processing with the processing rules stored locally as disclosed in Jackson and Lafont with the arrangement particularly applied to local transaction approval (i.e., authorization) according to updated rules provided by an issuer as disclosed in Royyuru with the motivation of processing transactions "in which payment processing parameters are decoupled from a payment account issuer" (Royyuru, Par [0002]).

d)	Regarding Claim 1, Royyuru discloses an interface and communication with an issuer to receive rules and parameters in Par [0039], "Additionally, as desired in various embodiments, an issuer system 120 (which may or may not be associated with a merchant) may provide a wide variety of rules and/or parameters to the service provider computer 105. For example, rules may be provided to an associated Web server 150 via one or more suitable networks 130. As another example, rules may be provided via an interprocess communication and/or via any number of suitable communication techniques. As desired, an issuer system 120 may be or may include any number processor-driven devices that include components similar to those described above for the service provider computer 105 and/or the merchant computer 110. For example, an issuer device 120 may include one or more processors, memory devices, I/O interfaces, and/or network interfaces that facilitate the operations of the issuer device 120".  

	Jackson, Lafont, and Royyuru do not specifically teach: wherein the transaction processing nodes provide a payment device API for the issuer; wherein the payment device API is configured to provide issuer interaction with the transaction processing management node that is separate from authorization rule establishment. However, Stringfellow teaches in Par [0073], "The web server and servlet engine 403 comprises presentation components, which expose web services-based payment APIs or API wrappers to online merchant systems"; AND, in Par [0074], "The trusted intermediary system 10 comprises web services in the form of wrappers that expose the Session EJBs to other elements of the payment system 1. More specifically, the functional software components 411a . . . 411e interoperate with external service enablers 405 such as … account updating services 415d, and fraud services 415e, among others. The application server 401 components 411a . . . 411e communicate with the application components 415a . . . 415e via a set of APIs, referred to generically as such in relation to parts 413a . . . 413e. When implemented as a web server, data between the elements of the payment system 1 (i.e. those shown in FIGS. 2 and 3) and the trusted intermediary system 10 are transmitted using a secure mechanism, e.g. via the HTTP over Secure Socket Layer protocol (HTTPS)"; AND, in Par [0078], "For example, the application server 401 may invoke 3-D Secure component 411c, which, on the basis of the content of the payment request message, determines whether or not the user is to be verified by the corresponding issuing bank prior to continuing with the processing of the transaction. In the event that the 3-D Secure component 411c determines the transaction to present a predetermined level of risk (on the basis of the rules accessible to component 411c), the 3-D Secure component 411c configures a secure communication between the user and a corresponding 3-D Secure issuing bank authentication system 415c. For example, a transaction using Verified by Visa/SecureCode will initiate a redirect to the website of the issuing bank, or will initiate loading of an inline frame session, to authorize the transaction. Assuming the user to be verified, or in cases where verification is deemed unnecessary for the transaction in question, step S5.19 involves creating an authorization request for receipt by the payment APIs 406, converting the payment authorization request into the API format of the online merchant's API and transmitting the formatted request to the merchant IPSP system 3c. A settlement request is also transmitted to the payment APIs 406, which performs conversion of the settlement request into the API format of the online merchant's API and transmits same to the merchant IPSP system 3c. It will be appreciated that the communication may be effected by either single or dual message implementations". In addition, Stringfellow Figure 4 shows an API (413c) to an issuing bank system application (415c).  

	Regarding Claim 1, Jackson, Lafont, and Royyuru also do not specifically teach: the transaction authorization processing operation on the transaction data on behalf of the issuer using … (ii) at least one of payment device data and customer data provided by the issuer through the payment device API.  However, Stringfellow teaches: in Par [0045], "The card scheme system 7 is communicatively connected to the trusted intermediary system 10 as schematically shown by dotted line L4; this indicates the trusted intermediary system 10 having subscribed to an account updating service (not labeled on FIG. 2, but described with reference to FIG. 4 below as part 415d) provided by the card scheme system 7 and thence receive updated card information … Alternatively the interface could be message-based, so that individual Primary Account Numbers can be verified or updated in real-time"; AND, in Par [0076], "Turning to the account updating (AU) functional component 411d and corresponding service 415d provided by the card scheme system 7, the AU component 411d comprises routines for routinely reviewing expiry dates of payment instruments stored in individual user wallets in the database DB1, and submitting requests to the card scheme system 7 with details of users whose payment instruments are due to expire within a specified time window. The AU component 411d subsequently accesses the account updating service 415d and collects a response file generated thereby, and updates payment instruments in the relevant user wallets on the basis of the content of the response file". In addition, Stringfellow Figure 2 shows a Card Scheme System 7 having a link to issuer data, and Figure 4 shows an API (413d) to interact with "Account Updating Services (Card Scheme System 7)" (415d) to access "details of users" (i.e., customer data) "whose payment instruments are about to expire" (i.e., payment device data) as claimed.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine scalable master/slave node processing with the processing rules stored locally as disclosed in Jackson and Lafont with the nodes providing a payment device API for the issuer and issuer interaction with the transaction processing management node that is separate from authorization rule establishment, and with the payment device API providing at least one of payment device data and customer data from the issuer as disclosed in Stringfellow as a combination of prior art elements according to known methods to yield predictable results.  Using API's to access remote data was well-known at the time the application was filed.

e)	Regarding Claim 2, Jackson does not teach: The computing apparatus of Claim 1, further comprising an in-memory database containing the transaction data from and for the one or more transaction processing nodes.  However, Lafont teaches:  in Par [0035], "providing a notification of availability of the new version of the replicated file to all slave nodes"; AND, in Par [0036], "in each slave node, starting preloading from the shared file system the new version of the replicated file and upon completion of the preloading, acknowledging successful completion of the preloading"; AND, in Par [0037], "only if all slave nodes acknowledge successful completion of the preloading then performing the following steps: receiving at the master server a notification of preloading achievement; from the master server, updating the master database with data of the new version of the replicated file thus committing the use of the new version of the replicated file by the master tier; committing the use of the new version of the replicated file in the slave, database; forwarding to the master server a notification of commitment of all slave nodes; from master server, acknowledging achievement of the update in response to the received update request"; AND, in Par [0075], "FIG. 3 illustrates an exemplary distributed data processing system according to the invention comprising an application tier 200 and a master tier 100 also referred to as data tier 100. The application tier 200 comprises a plurality of independent processing slave nodes 210, 210', 210''. The master tier 100 comprises a master node 110, a master database 120 and a master server 112. Contents of the master database 120 is distributed into slave nodes 210, 210', 210'' in the form of replicated files 250, 150 so that corresponding pieces of data can be used by client applications 240, 240', 240'' running on these slave nodes 210, 210', 210'' without having to interrogate the master database 120". 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine processing transactions using master and slave (i.e., transaction processing) nodes as disclosed in Jackson with storing data from and for the transaction processing nodes as disclosed in Lafont as a combination of prior art elements according to known methods to yield predictable results.	

f)	Regarding Claim 4, Jackson teaches:  The computing apparatus of Claim 1, wherein the master node is physically separate from the computing apparatus (Jackson, Par [0027], [0078], [0082]). The Examiner additionally notes Lafont Figure 3 shows separation between master and slave nodes.

g)	Regarding Claim 5, Jackson teaches:  The computing apparatus of Claim 1, wherein the transaction processing management node is configured to receive control information from the master node (Jackson, Par [0027]). 

h)	Regarding Claim 7, Jackson does not teach:  The computing apparatus of Claim 1, wherein the computing apparatus is configured to update the transaction authorization rules in the transaction authorization rules database from a master transaction authorization rules database local to the master node. However, Lafont teaches:  in Pars [0025] to [0029], "According to another aspect, the invention relates to a method of maintaining consistency of replicated files containing business rules, said replicated files being distributed over a plurality of independent processing slave nodes forming a part of an application tier of a multi-tier client /server data processing system, the replicated files being distributed from a master node of a master tier, wherein the method comprises the following steps performed with at least a data processor: receiving an update request in at least a master server of the master tier to update business rules stored in a master database of the data processing system; based on said update generating and storing a new version of a replicated file stored in a shared file system of the master tier; providing a notification of availability of the new version of the replicated file to all slave nodes; in each slave node, starting preloading from the shared file system the new version of the replicated file and upon completion of the preloading, acknowledging successful completion of the preloading"; AND, in Par [0075], "FIG. 3 illustrates an exemplary distributed data processing system according to the invention comprising an application tier 200 and a master tier 100 also referred to as data tier 100. The application tier 200 comprises a plurality of independent processing slave nodes 210, 210', 210''. The master tier 100 comprises a master node 110, a master database 120 and a master server 112. Contents of the master database 120 is distributed into slave nodes 210, 210', 210'' in the form of replicated files 250, 150 so that corresponding pieces of data can be used by client applications 240, 240', 240'' running on these slave nodes 210, 210', 210'' without having to interrogate the master database 120". 	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine processing transactions using master and slave (i.e., transaction processing) nodes as disclosed in Jackson with updating transaction authorization rules from a master transaction authorization rules database local to the master node as disclosed in Lafont with the motivation to "guarantee that cache file contents are consistent between slave nodes and with contents of the master database since they are distributed over independent computing nodes (Lafont, Par [0008]) and "maintain strong consistency between replicated file contents and full availability while preserving some scalability" (Lafont, Par [0009]).

i)	Claim 8 is a statement of intended use.  Per MPEP 2103(C), “Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use”.  Claims embodying intended use are not given patentable weight.  The Examiner notes Royyuru Par [0009] discloses the claimed limitation.

j)	Claim 10 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale as previously set forth except for the limitation:  a network connection allowing communication with said remote computing apparatus locations.  This limitation is taught by Jackson in Pars [0027], [0035] and [0082].

k)	Claim 12 discloses substantially the same subject matter as Claims 1 and 7 and is rejected using the same art and rationale as previously set forth.

l)	Claim 13 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale as previously set forth.

m)	Claim 15 discloses substantially the same subject matter as Claim 8 and is rejected using the same art and rationale as previously set forth.

n)	Claim 21 discloses substantially the same subject matter as Claim 7 and is rejected using the same art and rationale as previously set forth.

o)	Regarding Clam 22, Jackson teaches: The computing apparatus of Claim 1, wherein the master node spawns one or more transaction processing nodes to dynamically process transaction data up to at least one of a memory of the one or more transaction processing nodes and a predefined limit defined by the stored valid transaction authorization rules (Jackson, Par [0048]).

9.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Lafont, in view of Royyuru, and further in view of:

U.S. Patent Application Publication No. 2016/0147614 entitled “Synchronized Backup and Recovery of Database Systems" by inventor Kaushall Mittal, et al. filed on November 25, 2014 (hereafter, Mittal):

a)	Regarding Claims 11 and 18, Jackson, Lafont, and Royyuru do not teach:  

11.  The transaction infrastructure computing apparatus of claim 10 further comprising a master in-memory database, wherein the master in-memory database is configured to back up in-memory databases local to the each of the one or more transaction processing management nodes.

18.  The computing apparatus claimed in claim 16, wherein the in-memory database is adapted to back up to a master in-memory database local to the master node. 

	However, Mittal teaches in Pars [0038], "In step 214, transaction manager 112 may notify the relevant cohort servers 120 about successfully committing the transaction in the master log. The relevant cohort servers 120 may then commit the transaction to their local transaction logs 136. The method 200 ends in step 220"; AND, in Par [0039], "Backup manager 108 may be configured to perform a system-wide consistent backup and recovery. In an embodiment, to create a global data backup, backup manager 108 may create data backup entries associated with the relevant cohort servers 120 in backup catalog 106. As noted above, backup manager 108 may request cohort servers 120 to individually create internal and local snapshots 134. The process for creating a synchronized backup is further detailed in FIG. 3 below. In some embodiments, backup manager 110 may need to record information about log backups asynchronously executed on cohort servers 120 in backup catalog 106 in order to allow cohort servers 120 to each recover to a point in time that is globally consistent. The process for keeping track of log backups executed on cohort servers 120 is further detailed in FIG. 4 below. Finally, using the backup catalog 106, backup manager 108 may allow a user to recover using a previously saved data backup or to a recoverable point in time. If recovery to the desired point is not possible, master server 104 may identify the latest point in time to which heterogeneous database system 100 may successfully recover. The process of recovering is further detailed in FIG. 5 below”.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a system to authorize transactions comprising master and transaction processing nodes as disclosed in Jackson, Lafont, and Royyuru with backing up databases as disclosed in Mittal as a combination of prior art elements according to known methods to yield predictable results.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, in view of Lafont, in view of Royyuru, and further in view of:

U.S. Patent Application Publication No. 2009/0177727 entitled “Evaluation of Current Capacity Levels of Resources in a Distributed Computing System" by inventor Sanjay Radia, et al. filed on January 7, 2008 (hereafter, Radia):

a)	Claim 14 discloses substantially the same subject matter as Claim 5 and is rejected using the same art and rationale as previously set forth except for the limitation, providing transaction operation performance data to the master node.

	However, Radia teaches:  in Par [0052], "As illustrated in the example of FIG. 3, control node 6 may include a status infrastructure 102 that provides data about the current status of distributed computing system 2. For example, status infrastructure 102 may dynamically collect status data from resources operating within distributed computing system 2. Status infrastructure 102 may use the status data to generate monitoring data based on the status data. The monitoring data generated by status infrastructure 102 may represent the actual state of the resources in distributed computing system 2. In another example, status infrastructure 102 may output capacity levels of assets provided by resources operating in distributed computing system 2"; AND, in Par [0072], "The current capacity level of an asset is equal to the predicted full capacity of the asset so long as the rise of the actual capacity level of the asset keeps pace with the decline of the predicted pending capacity level of the asset. However, the rise of the actual capacity level of the asset may fail to keep pace with the decline of the predicted pending capacity of the asset. The rise of the actual capacity level of the asset may fail to keep pace with the decline of the predicted pending capacity level of the asset for a variety of reasons. For example, let the asset model the time to process a credit card transaction. In this example, a resource may take longer to process a credit card transaction when a rate at which the resource receives credit card transaction requests increases. In the context of graph 130, the rise of the actual capacity level of the asset generally keeps pace with the fall of the predicted pending capacity level of the asset. Consequently, the current capacity level of the asset remains approximately equal to the predicted full capacity level of the asset"; AND, in Par [0132], "In order to output events based on monitoring data, sensor subsystem 166 may receive an ongoing, dynamic stream of monitoring data from status infrastructure 102. As discussed above, this monitoring data may represent an actual state of distributed computing system 2. Sensor subsystem 166 may use the monitoring data to maintain ongoing, calculated values. Sensor subsystem 166 may then use these calculated values to generate events. For example, sensor subsystem 166 may use monitoring data that indicates the instantaneous processing load of computing nodes in resource chains that provide functionality of a top-level service in order to calculate a weighted moving average of the processing load of these computing nodes. If the weighted moving average of the processing load for these computing nodes exceeds a given threshold (e.g., 95%), sensor subsystem 166 may output an event that indicates that distributed computing system 2 may not currently have sufficient capacity to provide the top-level service".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a system to authorize transactions comprising master and transaction processing nodes as disclosed in Jackson, Lafont, and Royyuru with providing transaction performance to the Control (i.e., Master) node as disclosed in Radia with the motivation "that the system has sufficient capacity to satisfy an agreement to provide a given level of a service".
	
Additional Prior Art Considered
11.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application, and were provided as attachments in a prior Office Action:

a)	Non-Patent Literature "EPO Decision 8-28-2020" shows the details of a decision by the European Patent Office whereby the Examiner's disallowance of the claims based on prior art in a case related to the instant application was upheld upon review.  The EPO decision mentions three references cited by the Examiner from Braswell, Chirakansakcharoen, and Ferreira in its decision.  Copies of these references were provided by the Applicant in conjunction with the filing of this RCE.  

b)	Non-Patent Literature entitled "Apache Hadoop YARN: Yet Another Resource Negotiator" by Vinod Kumar Vavilapalli, et al. Copyright 2013 by the Association for Computing Machinery Inc. (ACM), Article No. 5 for the ACM 4th Annual Symposium on Cloud Computing, , October 1-3, 2013, Santa Clara, CA shows a distributed computing system architecture that decouples the programming model from the resource management infrastructure, and delegates many scheduling functions (e.g., task fault tolerance) to per-application components. This reference discloses a Resource Manager, an Application Master and a Node Manager.

c)	Non-Patent Literature entitled "Apache Hadoop YARN" shows a configuration of transaction nodes under control of transaction processing management nodes (Node Managers) and a master node (Resource Manager).  This document explains additional elements including an ApplicationMaster, a Scheduler, an ApplicationsManager, and Containers forming a distributed processing system.  This reference was found in a Google search with a posting date of 1-26-16 and an unknown author.  It provides clarification, but it was not used in the rejection under 35 U.S.C. 103 above. 
	
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691